Citation Nr: 0122592	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected residuals of a gunshot wound to the right shoulder.

2.  Entitlement to an increased evaluation for service 
connected Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 



REMAND

The appellant served on active duty from August 1967 until 
August 1969.  

Appellate review of the appellant's claims at this time would 
be premature.  In a May 2000 VA Form 9, the appellant 
requested a Travel Board hearing.  The hearing was scheduled 
for July 25, 2001 before a Member of the Board in Montgomery, 
Alabama.

On July 13, 2001 the RO received a Statement in Support of 
Claim which stated "I wish to let the VARO know that I wish 
to have my BVA hearing re-scheduled after July 25, 2001."

Requests for a change in a hearing date may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  Such requests must be in 
writing, must explain why a new hearing date is necessary, 
and must be filed with the office of the VA official who 
signed the notice of the original hearing date.  38 C.F.R. § 
20.704 (c).

The VARO received the appellant's request for postponement on 
July 13, 2001.  However, when the Rules require that a 
written document be filed within a specified period of time, 
a response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed. 38 
C.F.R. § 20.305 (c).

The record does not include a postmark on the stated Request.  
However, in the event that the postmark is not of record, the 
postmarked day will be presumed to be five days prior to the 
date of receipt of the document by Department of Veterans 
Affairs.  38 C.F.R. § 20.305 (c).  Therefore, the appellant's 
request for a postponement was timely filed.

The appellant states that he has "something already 
scheduled for that date and I cannot cancel it."  Good 
cause, as set forth in 38 U.S.C.A. § 704 (c) includes 
"unavailability of necessary witnesses."  

The Board notes that if the RO had determined that the 
appellant's request was lacking good cause, the RO was 
required to promptly notify the appellant and give him the 
opportunity to attend.  If, on the other hand, the RO deemed 
good cause to have been established the hearing was to be 
rescheduled for the next available hearing date.  38 U.S.C.A. 
§ 704 (c).  Here, the RO did neither.  Accordingly, in order 
to afford the appellant due process the case must be remanded 
to the RO for an appropriate hearing to be scheduled, as 
requested by the appellant's representative in August 2001.

Therefore, the claim is REMANDED for the following:

The RO shall schedule the appellant for a 
Travel Board hearing in accordance with 
applicable procedures pursuant to CFR § 
20.704.  If prior to the time of the 
hearing he wishes to withdraw the hearing 
request, he should so inform the RO in 
writing.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


